Citation Nr: 0316929	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran's claim was remanded by the Board in June 2000. 


FINDINGS OF FACT

1.  By an unappealed August 1995 rating action, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder. 

2.  Evidence received since the August 1995 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for post-
traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that new and material evidence 
has been submitted to reopen his claim for service connection 
for post-traumatic stress disorder, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matter of reopening the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By rating action in August 1995, the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The veteran did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. 
§ 7105.  In March 1998, the veteran requested that his claim 
for entitlement to service connection for post-traumatic 
stress disorder be reopened.

The Board notes that in the September 1999 statement of the 
case, the RO found that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for post-traumatic stress disorder, and adjudicated this 
issue on a de novo basis.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim.  Insofar as the service connection claim is 
herein reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, supra.

The evidence of record at the time of the August 1995 RO 
decision included a report of VA hospitalization from August 
to October 1993 showing treatment for post-traumatic stress 
disorder.  A May 1995 VA psychiatric examination report did 
not indicate that the veteran had post-traumatic stress 
disorder.  Also of record in August 1995 were private medical 
reports dated from March 1987 to September 1989, which 
revealed that the veteran reported trouble sleeping at night 
and that he snapped at people.

The evidence added to the record since August 1995 includes 
the veteran's service personnel records and a December 1988 
Army Reserves examination report.  

An October 1998 VA psychiatric examination report does not 
indicate that the veteran has post-traumatic stress disorder.

VA outpatient mental health clinic records dated from 
December 1999 to November 2000 reveal possible post-traumatic 
stress disorder.

Also received since the August 1995 rating action were 
extracts of Operational Report - Lessons Learned (OR-LL) for 
the period of time that the veteran was in Vietnam.  These 
records include descriptions of events that occurred at the 
8th Field Hospital where the veteran claims to have been 
stationed.  These records include descriptions of some of the 
wounded treated at that hospital.  The veteran has claimed 
that that he has post-traumatic stress disorder due to the 
wounded and maimed soldiers he assisted while working in the 
hospital.

The evidence of record prior to the August 1995 final rating 
action did not contain documentary evidence of military 
events relevant to the veteran's period of military service 
and reported military stressors.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
The Board finds that this evidence is new, as it was not 
previously of record at the time of the August 1995 rating 
decision.  The Board also finds that the evidence is material 
to the veteran's claim as it relates to his reported 
stressful events while he was stationed in Vietnam.  Hence, 
the Board finds that new and material evidence has been 
received to reopen the claim of service connection for post-
traumatic stress disorder.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for post-traumatic 
stress disorder, is granted.


REMAND

With respect to the veteran's reopened claim of entitlement 
to service connection for post-traumatic stress disorder, the 
VA has not sent the veteran notification of what information 
and medical or lay evidence, not previously submitted, is 
necessary to substantiate his reopened claim.  Furthermore, 
the VA has not notified the veteran of which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See VCAA. 

The June 2000 BVA decision instructed that RO to have the 
veteran examined by a board of two VA psychiatrists who had 
not previously examined him.  Such an examination was not 
arranged for the veteran.  The Court has held that a remand 
by the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 2002).  
Further, the Court stated that where the remand orders of the 
Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran's October 1993 VA hospital discharge examination 
report indicates that the veteran received VA psychiatric 
treatment in May 1993.  The May 1993 records have not been 
obtained or requested.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the VA Medical 
Center Louisville, Kentucky and request a 
copy of all of the veteran's records 
dated from May 1993 to present.

3.  The RO should review the claims 
folder and make a determination as to 
whether the record establishes verified 
stressor(s), or combat-related 
stressor(s).  Such RO finding should be 
documented in the record.

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination by a board of two 
psychiatrists who have not previously 
examined him to determine the diagnosis 
and etiology of all psychiatric disorders 
that are present.  The examiners should 
identify any and all psychiatric 
disability currently exhibited by the 
veteran that is as likely as not 
etiologically related to service, to 
include PTSD due to military service 
stressor(s) the RO has identified as 
verified, if any.  The veteran's claims 
file must be provided to the examiner and 
reviewed prior to the examination.  The 
VA examiner should state on the 
examination report whether such review of 
the record has been made.  The examiner 
must ensure that all indicated tests and 
studies are accomplished.  The examiner 
should provide reasons and bases for all 
opinions expressed.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall supra. 

6.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's reopened claim.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


